Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 29 July 2021.  These drawings are not acceptable as the amendment is not in compliance with C.F.R 1.84(h)(3).
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line.  The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.  Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty.  MPEP 608.02 V.  Figure 4 is not indicated by a broken line.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 7, 9-15, 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
The limitation of claim 1 that “each of the retaining members is inserted into the first socket and the second socket of each of the positioning grooves” is led to be indefinite.  It is unclear if all retaining members are located in all of the first and second sockets or if retaining members are located in respective first and second sockets of the positioning grooves.  In light of the original disclosure and in order to apply art to the claim the limitation will be interpreted as the latter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 2, 10, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horna (DE 202018104698) further in view of Kemming (US 4921152).
Claim 1:  Horna discloses a transport device 01 (package) for packaging a bicycle, comprising: a stand element 03 (base) having a rail 12 forming two positioning grooves separated from each other by retaining element 19, wherein the positioning grooves are formed at two opposite ends of the stand element 03 (base), respectively; and a casing 02 (cover) enclosing the stand element 03 (base) to form a receiving space therewith (see fig. 1-3, 5, and annotated fig. 4 below).  
Horna does not disclose each of the positioning grooves being provide3d with at least one retaining member, and wherein a first socket and a second socket are respectively provided on inner surfaces of two side walls of each of the positioning grooves, and each of the retaining members is inserted into the first socket and the second socket of each of the positioning grooves.
Kemming teaches apparatus 10 having an upwardly open receiving zone 32 provided with a removable threaded securing shaft 34 (retaining member) and first and second sockets respectively provided on inner surfaces of interior side panels 25 (side walls) of the upwardly open receiving zone 32, and the removable threaded securing 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the transport device 01 (package) of Horna to have first and second sockets on inner surfaces of two side walls of each positioning groove aligned with the tuck-in tabs 10 and to have provided each of the positioning grooves with a removable threaded securing shaft 34 (retaining member) inserted into the first and second sockets, as taught by Kemming, in order to further restrain a held bicycle in place and resist unwanted shifting.

    PNG
    media_image1.png
    823
    572
    media_image1.png
    Greyscale

	Claim 2:  Horna discloses the stand element 03 (base) comprising a base portion and two support portions, the support portions respectively protrude from two opposite 
Claim 10:  Horna discloses each of the positioning grooves being L-shaped (see annotated fig. 4 above).
Claim 14:  Horna discloses the positioning grooves being aligned with each other along a longitudinal direction of the stand element 03 (base) (see annotated fig. 4 above).  
Claim 19:  Horna discloses the casing 02 (cover) comprising wall parts 04 & 05 (end plates), and each of the wall parts 04 & 05 (end plates) being provided with a hole (see fig. 1).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horna (DE 202018104698) and Kemming (US 4921152) as applied to claim 2 above, and further in view of Kempf (DE 3530151).
Claim 6:  Horna discloses the claimed invention except for a reinforcing portion formed between each of the support portions and the base portion, and each of the positioning grooves extends from one of the support portions through one of the reinforcing portions adjacent to each of the support portions to the base portion.  
Kempf discloses a bike stand having a carrying tray 12 adjustable to the length of the bike and width of the tire, wherein the bike stand has an arc surface at each distal end to support the wheels (see figure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the transport device 01 (package) such that 
The combination results in the arc surface forming a reinforcing portion between each of the support portions and base portion with each of the positioning grooves extending from one of the support portions through one of the reinforcing portions adjacent to each of the support portions to the base portion.
Claim 7:  The combination discloses each of the reinforcing portions having an arc surface (see figure ‘151)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horna (DE 202018104698) and Kemming (US 4921152) as applied to claim 2 above, and further in view of Stolpman (US 2299355).
Claim 9:  Horna discloses the claimed invention except for a cushioning material disposed on a bottom surface of a top plate of the cover.  
Stolpman discloses a carton holding a bicycle, wherein an insert 5 and fibre board strips 10 (cushioning material), are disposed on an inner surface of the bottom 1 of the carton, wherein the fibre board strips 10 (cushioning material) is abutted against and located between the frame member 7 of the bicycle and the carton (see fig. 1, 4, and 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified a bottom surface of a top plate of the casing 02 (cover) to have an insert 5 and fibre board strips 10 (cushioning material), as taught by Stolpman, in order to better restrain a bicycle and prevent unwanted shifting.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horna (DE 202018104698) and Kemming (US 4921152) as applied to claim 1 above, and further in view of Moeve (DE 202018102422).
Claims 11 and 12:  The combination discloses the claimed invention except for the base having a storage portion disposed between the positioning grooves.
  Moeve discloses a bicycle transport packaging having a base element 10  having a channel 11 forming two positioning grooves separated from each other by fixing blocks 15, wherein the positioning grooves are formed at two opposite ends of the base element 10, wherein the base element 10 has a storage portion disposed between the positioning grooves (see annotated fig. 4 below and fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the transport device 01 (package) of Horna to have fixing blocks 15 located in the rail at the inner location of wheels of a held bicycle, as taught by Moeve, in order to further restrain a held bicycle in place and resist unwanted shifting.
The combination results in a storage portion disposed between the positioning grooves.

    PNG
    media_image2.png
    603
    616
    media_image2.png
    Greyscale


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horna (DE 202018104698), Kemming (US 4921152), and Moeve (DE 202018102422) as applied to claim 12 above, and further in view of Rothe (US 2609091).
Claim 13:  The combination discloses the storage portion comprising a storage slot formed on the stand element 03 (base).
The combination does not disclose a storage box disposed in the storage slot.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the transport device 01 (package) to include a box 32 located between placement of wheels and therefore in the slot, as suggested by Rothe, in order to restrain accessories in a removable fashion.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horna (DE 202018104698) and Kemming (US 4921152) as applied to claim 14 above, and further in view of Cotte (EP 720955).
Claim 15:  The combination discloses longitudinal directions of the positioning grooves being parallel to the longitudinal direction of the stand element 03 (base) (see fig. 1).
The combination does not disclose center lines of the longitudinal directions of the positioning grooves being located on one side of a center line of the longitudinal direction of the base.
Cotte teaches a packaging device 10 comprising a belt 14 & wedging boxes 22 & 24, four sets of parallel slots 48 at opposite ends of the belt 14 & wedging boxes 22 & 24 to hold four bicycles, a closing cover 26 enclosing the belt 14 & wedging boxes 22 & 24 to form a receiving space therein, the slots 48 being aligned with each other along a longitudinal direction of the belt 14 & wedging boxes 22 & 24, the longitudinal directions of two parallel slots 48 being parallel to the longitudinal direction of the belt 14 & wedging boxes 22 & 24, and center lines of the longitudinal directions of the two parallel 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the transport device 01 (package) to be wider and hold multiple bicycles, as taught by Cotte, in order to protect and ship multiple bicycles in a single package for more economic shipping and a reduction in packaging materials used. 
	The combination results in center lines of the longitudinal directions of the positioning grooves being located on one side of a center line of the longitudinal direction of the base.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horna (DE 202018104698) and Kemming (US 4921152) as applied to claim 1 above, and further in view of Yang (US 20080112115).
Claim 18:  The combination discloses the casing 02 (cover) comprising two wall parts 04 & 05 (side plates), the stand element 03 (base) comprising two side walls (see fig. 1 and 4).
The combination does not disclose each of the side plates being provided with at least one cover fixing hole, each of the side walls being provided with at least one base fixing hole, the package further comprises at least two fixing members, and the fixing members are respectively fixed in the cover fixing holes and the base fixing holes.
Yang teaches a packaging structure capable of packaging a bicycle, comprising: a lower box 31 having two side walls each provided with at least one opening 317 (base fixing hole) and an external box 3 comprising two side plates each provided with at least one opening (cover fixing hole) enclosing the lower box 31 to form a receiving space therewith, and at least two fasteners 35 (fixing members), and the fasteners 35 (fixing members) being respectively fixed in the openings (cover fixing holes) and the openings 317 (base fixing holes) (see fig. 2-3 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the transport device 01 (package) such that the stand element 03 (base) side walls each have at least one opening 317 (base fixing hole), the wall parts 04 & 05 (side plates) each have at least one opening (cover fixing hole), and to have fasteners 35 (fixing members) being respectively fixed in the openings (cover fixing holes) and the openings 317 (base fixing holes), as taught by Yang, in order to provide the transport device 01 (package) with redundant and more secure attachment between the stand element 03 (base) and casing 02 (cover).

Response to Arguments
The drawing objections in paragraph 3 of office action dated 1 April 2021 are withdrawn in light of the amended disclosure filed 29 July 2021.
The specification objections in paragraph 4 of office action dated 1 April 2021 are withdrawn in light of the amended disclosure filed 29 July 2021.
The 35 U.S.C. § 112 rejections in paragraphs 5-12 of office action dated 1 April 2021 are withdrawn in light of the amended claims filed 29 July 2021.
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., non-through hole sockets, first and second sockets which do not penetrate through the outer surfaces of two side walls of each of the positioning grooves, two ends of the retaining members being located inside the side walls, the retaining members being pins, the retaining members not having a head and a protective section, no protective security housings and locks to secure ends of the retaining members, two side plates of the cover being capable of contacting the side walls of the case closely, no distances between the side plates of the cover and the side walls of the base, after the cover is removed from the base a pedestrians leg not being capable of hitting the retaining members) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
In response to applicant’s argument that the package for packing a bicycle of the present application does not need the protective security housings 91 and the locks 103 as taught by Brooks to secure two ends of the retaining members 40 and 41, the Examiner replies that the claim uses the transitional phrase “comprising” which is open-ended and does not exclude additional, unrecited elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 with references pertaining to retaining members.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736